Citation Nr: 0914591	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-31 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected Crohn's disease with status post anal fistulectomy 
and right hemicolectomy, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1980 to February 1985.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Procedural history

The Veteran was granted service connection for Crohn's 
disease with post operative fistulectomy [hereinafter Crohn's 
disease] in a June 1985 rating decision; a 10 percent 
disability rating was assigned.  A 30 percent rating was 
assigned in an August 1992 rating decision.

The Veteran filed his current claim of entitlement to an 
increased rating for his service-connected Crohn's disease in 
May 2002.  In the above-referenced December 2002 rating 
decision, the RO continued the 30 percent disability rating.  
The Veteran perfected an appeal of this decision.  

The Veteran requested a Travel Board hearing in his July 2004 
VA Form 9.  However, in a November 2004 statement he 
indicated that he no longer desired a personal hearing.  He 
has not since indicated that he wanted to proceed with a 
hearing.  Accordingly, the Veteran's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2008).

In January 2007, the Board remanded the issue on appeal for 
further evidentiary development.  After such was 
accomplished, a January 2009 rating decision and supplemental 
statement of the case (SSOC) increased the Veteran's 
disability rating to 60 percent disabling, effective October 
1, 2006.  



FINDINGS OF FACT

1.  The Veteran's Crohn's disease is currently manifested by 
alternating diarrhea and constipation, nausea, weakness, 
abdominal pain, fatigue and an inability to gain weight.  

2.  The evidence does not show that the Veteran's Crohn's 
disease is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the 
currently assigned 60 percent for the Veteran's service-
connected Crohn's Disease are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.114, 
Diagnostic Code 7323 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased disability rating for his 
service-connected Crohn's disease.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As was noted in the Introduction, the Board's January 2007 
remand requested that the Agency of Original Jurisdiction 
(AOJ) obtain additional medical evidence from the Veteran and 
to provide the Veteran with a VA examination to determine the 
current nature and severity of his service-connected Crohn's 
disease.  The AOJ was then to readjudicate the Veteran's 
claim.  

The AOJ requested and received the Veteran's private 
treatment records and updated VA treatment records.  Also, a 
VA examination was scheduled and completed in August 2008.  
The claim was subsequent readjudicated in the January 2009 
SSOC.

Based on this record, the Board finds that VA has complied 
with the instructions provided in the remand.  See Stegall, 
supra.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for an increased rating claim in 
letters from the RO dated June 3, 2002, March 3, 2007, 
January 30, 2008 and October 3, 2008, including the necessity 
of evidence showing "that your service-connected condition 
has gotten worse."  Crucially, the RO informed the Veteran 
of VA's duty to assist him in the development of his claim in 
the above-referenced letters, whereby the Veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letters informed the 
Veteran that the VA would make reasonable efforts to obtain 
private or non-Federal medical records to include "records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  Furthermore, 
enclosed with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA.  

The March 2007 and January 2008 letters further emphasized: 
"If the evidence is not in your possession, you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letters]

The Board notes the Veteran was not notified of the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b).  However, 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008, and removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-mentioned March 2007 and January 2008 
letters which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2007 and January 
2008 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve.  

Subsequent to Dingess, the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the Veteran:  (1) that, to substantiate a claim, the Veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The Veteran was provided specific notice of the Court's 
decision in Vazquez-Flores v. Peake in the above-mentioned 
October 2008 letter, including notice of the specific 
diagnostic codes utilized in rating his increased rating 
claim.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  However, 
following the issuance of the March 2007, January 2008 and 
October 2008 VCAA letters, the Veteran was allowed the 
opportunity to present evidence and argument in response and 
the claim was subsequently readjudicated in the January 2009 
SSOC. Therefore, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The Veteran and his representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's reports of VA and private outpatient treatment, as 
well as the reports of VA examinations of the Veteran in 
December 2002 and August 2008.

An October 2008 response from the Social Security 
Administration indicated no records pertaining to the Veteran 
were available.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
detailed in the Introduction, he withdrew his request for a 
personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant laws and regulations

Increased disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

There is no rating code for Crohn's disease.  The Veteran's 
service-connected disability is therefore rated by analogy.  
See 38 C.F.R. § 4.20 (2008) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  

The Board also observes that ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture.  See 38 C.F.R. § 
4.114 (2008).  

The Veteran is currently assigned a 60 percent disability 
rating for Crohn's disease with status post anal fistulectomy 
and right hemicolectomy.  Though the most recent rating 
decision lists the Veteran's disability as being rated under 
Diagnostic Code 7329 [resection of the large intestine], such 
carries a maximum 40 percent rating, and the body of the 
rating decision discusses how the Veteran does not warrant a 
higher disability rating for ulcerative colitis.  
Accordingly, it appears that the RO listed Diagnostic Code 
7329 on the rating code sheet as a typographical error, and 
the Veteran is currently rated under Diagnostic Code 7323 
[ulcerative colitis].  

The Board has considered whether another rating code or codes 
are "more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As noted above, the Veteran's service-connected Crohn's 
Disease is currently rated as 60 percent disabling.  
Consequently, there are other few Diagnostic Code sections 
concerning the digestive system which would avail the 
Veteran.  The Veteran's disability has been rated under 
Diagnostic Codes 7325-7319 [chronic enteritis and irritable 
colon syndrome], which allows for a maximum disability rating 
of 30 percent disabling, and Diagnostic Code 7329 [resection 
of the large intestine], which allows for a maximum 40 
percent rating.  Utilization of these codes will not avail 
the Veteran.

The competent medical evidence of record does not demonstrate 
stricture of the rectum and anus requiring colostomy which 
would allow for the assignment of a 100 percent disability 
rating under Diagnostic Code 7333 [stricture of the rectum 
and anus].  Nor does the medical evidence of record 
demonstrate complete loss of sphincter control of the rectum 
and anus which would allow a 100 percent disability rating 
under Diagnostic Code 7332 [impairment of sphincter control 
of the rectum and anus].  

The Board has also considered Diagnostic Code 7330 
[persistent fistula of the intestine or after attempt at 
operative closure].  However, the competent medical evidence 
of record does not reflect that the Veteran experiences 
copious and frequent fecal discharge.  Accordingly, 
utilization of Diagnostic Code 7330 is not appropriate.

Accordingly, the Board will continue to employ Diagnostic 
Code 7323 to rate the Veteran's service-connected Crohn's 
disease.  

Specific rating criteria

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised.  The Board notes 
that the Veteran's claim was received in May 17, 2002, after 
the amended regulations became effective. Thus, the Veteran's 
claim will be evaluated in accordance with the amended 
regulations only.  See VAOPGCPREC 3-2000 (2000).  The Board 
notes, however, that Diagnostic Code 7323 is the same under 
both the old and new regulations.  

Diagnostic Code 7323 provides:  

60 percent rating for severe ulcerative colitis with numerous 
attacks per year and malnutrition, with health only fair 
during remissions.

100 percent rating for pronounced ulcerative colitis that 
results in marked malnutrition, anemia, and general debility, 
or where there is ulcerative colitis with serious 
complications such as liver abscesses.  

See 38 C.F.R. § 4.114, Diagnostic Code 7323 (2008).  

Schedular rating

The Veteran claims entitlement to an increased rating for his 
service-connected Crohn's disease, currently rated 60 percent 
disabling.  
As noted above, in order to be assigned a 100 percent 
disability rating, the competent medical evidence of record 
must demonstrate pronounced ulcerative colitis that results 
in marked malnutrition, anemia, and general debility, or 
where there is ulcerative colitis with serious complications 
such as liver abscesses.  
See 38 C.F.R. § 4.114, Diagnostic Code 7323 (2008). 

The Board observes that malnutrition, and anemia and general 
debility all must be present.  If all three are not present, 
a 100 percent rating may be granted if other serious 
complications such as liver abscess exist.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]; 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  

The Veteran's VA treatment records are negative for 
complaints of or treatment for marked malnutrition, anemia, 
and general debility.  The August 2008 VA examination report 
indicates that the Veteran's general overall health was good 
and that there were no signs of significant weight loss, 
malnutrition, or anemia.  The December 2002 VA examination 
report and private treatment records dated during the 
appellate period described the Veteran as "well developed 
and well nourished."  Moreover, there is no evidence of 
general debility due to Crohn's disease.

The Veteran has described significant weight loss, and has 
submitted a statement from his daughter which indicates he 
"keeps losing weight and not eating" due to Crohn's 
disease.  See the Veteran's October 9, 2008 statement; see 
also the undated statement from the Veteran's daughter, 
received at the RO in October 2008.  The Board notes that the 
Veteran weighed 219 pounds at the December 2002 VA 
examination.  From October 2006 to April 2008, his weight 
fluctuated from 210 to 220.  By the time of the August 2008 
examination, he weighed 205 pounds; however, the examiner 
specifically noted such amounted to less than a 10 percent 
weight loss from his baseline weight in December 2002.  See 
38 C.F.R. § 4.112 (2008).

As discussed above, 100 percent disability rating can be 
granted for a severe complication such as liver abscess.  
However, blood testing performed at the time of the December 
2002 VA examination and in August 2006 did not indicate liver 
problems, and no other severe complication of Crohn's disease 
has been identified in the medical evidence of record.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to an increased rating for his 
service-connected Crohn's disease.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim. 

As noted in the Introduction above, the Veteran's claim for 
an increased disability rating for his service-connected 
Crohn's disease was filed on May 17, 2002.  Therefore, the 
question to be answered by the Board is whether any different 
rating should be assigned for the relevant time period under 
consideration, or May 17, 2001 to the present.  From May 17, 
2001 to August 1, 2006, a 30 percent rating has been 
assigned; a 100 percent rating has been assigned from August 
2, 2006 to September 30, 2006; and 60 percent rating 
thereafter.  Therefore, the RO has already assigned staged 
ratings in the instant case.  The Board will review the 
Veteran's medical history on a de novo basis to determine 
whether this was correct.

The record contains no evidence dated prior to August 2, 
2006, to include the December 2002 VA examination report and 
private outpatient records, which allows for higher than a 30 
percent disability rating under Diagnostic Code 7323.  While 
the Board notes that private treatment records reflect that 
the Veteran reported as many as eight loose bowel movements 
per day, as described above those records as well as the 
December 2002 VA examination report described the Veteran as 
"well nourished."  There is no indication of malnutrition 
in the evidence.  See Melson, supra.  Additionally, nothing 
in the medical evidence of record indicates or even suggests 
that the Veteran's health was only fair during remissions.  

Accordingly, the criteria for a disability rating in excess 
of 30 percent under Diagnostic Code 7323 have not been met 
prior to August 2, 2006, and staged ratings are not 
appropriate in this case.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's service-connected Crohn's disease such as 
to render the Veteran's disability exceptional or unusual.  
It appears that the Veteran has only been hospitalized once 
for his service-connected Crohn's disease, in August 2006 
when he had a hemicolectomy, and he has been compensated for 
such via a temporary total disability rating.  

With respect to marked interference with employment, the 
record reflects that the Veteran has been unemployed since 
March 27, 2007; the record also reflects he is in receipt of 
a total rating based on individual unemployability (TDIU) 
since that date.  However, the Board further notes that an 
August 2007 VA treatment record reflects that, after the 
Veteran took medical retirement in March 2007, he started 
working as a motorcycle detailer up to 32 hours per week.  
See an August 2007 VA treatment record.  There is no specific 
evidence in the record that the Veteran's Crohn's disease 
alone has caused a marked interference with employment, 
beyond the level contemplated in the assigned disability 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is a recognition 
that industrial capabilities are impaired].  

In addition, there is not evidence of an exceptional or 
unusual clinical picture, or of any other factor which would 
call for extraschedular consideration.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected Crohn's disease presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2008).  Therefore, 
referral of this case to appropriate VA officials for 
consideration of the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  



ORDER

Entitlement to an increased disability rating for service-
connected Crohn's disease is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


